Citation Nr: 0702176	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  05-01 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1. Entitlement to an increased disability evaluation for 
shrapnel scars of the left hand and left chest in excess of 
10 percent.

2. Entitlement to a compensable disability evaluation for 
residuals of a fractured mandible.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Des Moines, Iowa.


FINDINGS OF FACT

1. The veteran's left wrist scar is no longer visible and the 
wrist is not painful; grip is normal, and there is no 
evidence of effusion.

2. The veteran's left chest scar measures no more than 2 
centimeters in length and 0.2 millimeters in width, and is 
superficial, non-tender, and not depressed or elevated; there 
is no keloid formation, nor are there respiratory symptoms or 
limitation of movement of the chest wall.

3. On July 31, 2006, at the travel Board hearing, and prior 
to the promulgation of a decision in the appeal, the veteran 
withdrew the appeal of the issue of entitlement to a 
compensable evaluation for residuals of a fractured mandible.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
shrapnel scars of the left hand and left chest have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.118, Diagnostic Code 7804 (2006).

2. The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to a 
compensable evaluation for residuals of a fractured mandible.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

A. Duty to Notify

After reviewing the claims folder, the Board finds that the 
veteran has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  A May 2003 letter informed the 
veteran of the information and evidence necessary to warrant 
entitlement to an increased disability evaluation.  This 
letter also advised the veteran of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Finally, the May 2003 letter essentially notified the veteran 
of the need to submit any pertinent evidence in his 
possession.

The Court, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  In this case, however, the 
unfavorable AOJ decision that is the basis of this appeal was 
rendered prior to the veteran's being provided a VCAA notice.  
Where a VCAA notice was not provided prior to the initial 
decision, the appellant has the right to content-complying 
notice and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The Board finds that the veteran has been provided 
VCAA content-complying notice and proper subsequent VA 
process.  The VCAA notice was provided to him via a May 2003 
letter, and the veteran's claim was readjudicated in the 
December 2004 statement of the case.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although no such notice was provided to the 
veteran, the Board has concluded that the preponderance of 
the evidence is against the veteran's claim.  Thus, any 
questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot.

The Board therefore finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.


B. Duty to Assist

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing a VA 
examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) 
(2006).  The veteran's service medical records are associated 
with the claims folder, as well as all relevant VA treatment 
records.  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claim.  The veteran was afforded a VA 
examination in conjunction with his claim.

The Board notes that at the July 2006 travel Board hearing, 
the veteran's representative appears to argue that the 
veteran's previous VA examination was insufficient for rating 
purposes.  Specifically, the representative notes that all 
previous evaluations have not taken account of the spur on 
the veteran's left hand.  See hearing transcript at 3.  
However, as will be discussed in greater detail below, this 
spur has not been shown to be related to the veteran's 
service-connected shrapnel scar on his left wrist.  
Additionally, it appears that the June 2003 VA examiner may 
have made note of this spur in his examination report, and 
there is evidence in the veteran's VA treatment records 
regarding this left hand spur.  As such, the Board is 
satisfied that the June 2003 VA examination was adequate for 
rating purposes, and that there is sufficient competent 
medical evidence to decide the veteran's claim.  See 
38 C.F.R. § 3.159(4) (2006).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disabilities 
at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life and the assigned rating is based, as far as practicable, 
upon the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.10 (2006).  Regulations require that where there is a 
question as to which of two evaluations is to be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.

This evaluation is not an initial rating.  Therefore, the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the present level of disability is of primary importance is 
applicable.

A. Scars of the Left Hand and Left Chest

The veteran is currently assigned a 10 percent disability 
evaluation for shrapnel scars of the left hand and left chest 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804 (2006).  

The Board notes that the veteran filed his claim for an 
increased evaluation in October 2001.  Prior to August 30, 
2002, scars, in pertinent part, were evaluated as following: 
a 10 percent evaluation was warranted for superficial scars 
that are poorly nourished with repeated ulceration.  38 
C.F.R. § 4.118, Diagnostic Code 7803 (2002).  A 10 percent 
evaluation was warranted for superficial scars that were 
tender and painful on objective demonstration.  38 C.F.R. § 
4.118, Diagnostic Code 7804 (2002).  Scars could also be 
evaluated for limitation of functioning of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).

The Board takes note of the amendments to the amended 
criteria for rating the skin, effective August 30, 2002.  See 
67 Fed. Reg. 49,596 (July 31, 2002).  The new criteria 
provide for assignment of a 10 percent evaluation for scars 
other than on the head, face, or neck, covering an area of 
144 square inches or greater when superficial and without 
resulting motion limitation; or for a superficial scar that 
is painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Codes 7802, 7804 (2006).  Otherwise, scars will continue to 
be rated on the limitation of function of the affected part, 
under Diagnostic Code 7805.  Additionally, since under 
Diagnostic Code 7805 the scar is rated based on limitation of 
function under the musculoskeletal system, the provisions of 
38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board notes that, as to the veteran's condition, there is 
no significant difference between the old and the revised 
regulations for rating skin scars.  Thus, the Board would be 
able to proceed with a decision on the merits of this appeal, 
with consideration of the original and revised regulations, 
without prejudice to the veteran, even if the RO had not 
addressed them, which it did.  See Bernard v. Brown, 4 Vet. 
App. 384, 393- 394 (1993).

The Board notes that under both the old and new criteria, the 
maximum allowable disability evaluation for Diagnostic Codes 
7802 and 7804 is 10 percent.  Therefore, since the veteran's 
scars are already rated as 10 percent disabling, the Board 
concludes that it is not necessary to discuss whether the 
veteran is entitled to a higher disability evaluation under 
these diagnostic codes because no such higher rating exists 
under Diagnostic Codes 7802 and 7804.  

Therefore, in order to warrant entitlement to a disability 
evaluation in excess of 10 percent, the veteran's shrapnel 
scars of the left hand and chest must warrant a higher rating 
under Diagnostic Code 7805, which is based on limitation of 
function.  The evidence of record does not demonstrate that 
the veteran's service-connected shrapnel scars of the left 
hand and left chest result in any limitation of function.

In this regards, the Board notes that the June 2003 VA 
examination report indicated that the veteran's left wrist 
was painless, and that his left hand grip was normal.  
Additionally, the examiner noted that there were no 
respiratory symptoms or limitation of movement of the chest 
wall associated with the veteran's left chest scar.  The 
Board acknowledges the May 2002 VA orthopedic consultation 
report which indicates that the veteran's left wrist has 
decreased volar flexion compared to the unaffected side.  
However, the Board notes that the examining physician 
indicated that the veteran had an intercurrent wrist sprain 
and that the current residuals appear to be related to that 
injury.  Furthermore, the VA treatment report notes that the 
veteran's current complaints cannot clearly be related to his 
old war wound, which is no longer visible.  Finally, the May 
2002 VA treatment note indicates that the veteran has good 
hand function, despite limited volar flexion.  Thus, the 
Board concludes that the current evidence of record 
demonstrates no limitation of function related to the 
veteran's left wrist scar or his left chest scar.  

In light of the evidence above, the veteran's service-
connected shrapnel scars of the left hand and left chest do 
not warrant evaluation under Diagnostic Code 7805, and as 
such, the Board finds that an evaluation in excess of 10 
percent is not warranted under both the old and revised 
criteria governing skin disabilities.

As a final note, the Board has reviewed the veteran's 
testimony from his July 2006 travel Board hearing in which he 
mentions that he has a painful nodule at the base of his 
thumb.  The veteran appears to argue that this painful nodule 
is related to his service-connected scars, and as such, 
should be rated accordingly.  However, the Board notes that a 
January 1948 surgical report indicates that the veteran's in-
service shrapnel injury occurred on his left wrist, just 
lateral to the pisiform bone.  There is no evidence of the 
nodule in the veteran's medical records until February 1999, 
when the nodule is identified as degenerative joint disease 
of the second metacarpal and trapezoid bone.  The Board notes 
that the June 2003 VA examiner noted an exostosis on the 
dorsum of the right hand which appeared to be in between the 
second and third metacarpal bones.  The examiner also 
indicated that the veteran stated that he did not think this 
exostosis had any relationship to his previous injury.  The 
Board notes the latter comment as curious given the fact that 
the injury was to the veteran's left hand.  Also, the VA 
examiner makes no additional mention of the veteran's right 
hand.  Thus, it appears that the June 2003 VA examiner may 
have observed this exostosis on the veteran's left hand, and 
indicated that it was on the right hand in error.  However, 
since it is not clear from the record, the Board will not 
rely solely on this statement by the veteran in considering 
whether the nodule on the left hand should be rated in 
conjunction with the veteran's service-connected shrapnel 
scars.  In sum, there is no competent medical evidence of 
record suggesting a possible link between the veteran's 
degenerative joint disease and his service-connected left 
wrist scar.  Thus, the Board finds that remanding the 
veteran's appeal for a new VA examination to consider the 
nodule in its rating decision is not warranted.  The Board is 
satisfied that the June 2003 VA examination, as well as the 
veteran's VA treatment records, present a current picture of 
the veteran's disability which is sufficient for rating 
purposes. 

B. Residuals of a Fractured Mandible

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204 (2006).  Withdrawal may be made 
by the appellant or by her authorized representative.  Id.  
In this case, the veteran withdrew his appeal of entitlement 
to a compensable evaluation for residuals of a fractured 
mandible at the travel Board hearing held in July 2006.  
Thus, there remain no allegations of errors of fact or law 
for appellate consideration with respect to these issues.  
Accordingly, the Board does not have jurisdiction to review 
the appeal on these matters and they are dismissed.


ORDER

Entitlement to a disability evaluation for shrapnel scars of 
the left hand and left chest in excess of 10 percent is 
denied.

The issue of entitlement to a compensable evaluation for 
residuals of a fractured mandible is dismissed.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


